Citation Nr: 1300289	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  10-42 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for total left knee replacement.

2.  Entitlement to an initial compensable rating for laceration scars of the face and scalp.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to August 1957.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the RO.  

In October 2012, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a total left knee replacement is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During his hearing on October 18, 2012, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal with respect to the issue of entitlement to an initial compensable rating for laceration scars of the face and scalp.  



CONCLUSION OF LAW

The criteria have been met to withdraw the issue of entitlement to an initial compensable rating for laceration scars of the face and scalp.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In its September 2009 decision, the RO granted the Veteran's claim of entitlement to service connection for laceration scars of the face and scalp.  The RO assigned a noncompensable rating for that disorder, effective January 16, 2008.  The Veteran disagreed with that rating, and this appeal ensued.

During his October 2012 hearing before the undersigned Veterans Law Judge, the Veteran testified that he wished to withdraw his appeal with respect to the issue of entitlement to an initial compensable rating for laceration scars of the face and scalp.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In light of the Veteran's request to withdraw his appeal with respect to the issue of entitlement to an initial compensable rating for laceration scars of the face and scalp, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that issue, and it is dismissed.



ORDER

The issue of entitlement to an initial compensable rating for laceration scars of the face and scalp, the appeal is dismissed.  


REMAND

The Veteran also seeks entitlement to service connection for a total left knee replacement.  

In developing the claim, VA has only been able to obtain records reflecting the Veteran's treatment in service in March, April, and July 1957.  The evidence including a May 2009 report from the National Personnel Records Center (NPRC), shows that his service treatment records were destroyed in a 1973 fire at the Center.   

The Court has held that in cases where records once in the possession the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases). 


The available service treatment records show that from March to April 1957, the Veteran was hospitalized for a several year history of complaints of left knee pain.  He stated that he had had no difficulty with his left knee until the summer of 1954, during service.  He stated that at that time, he had twisted his left knee and had experienced pain, swelling, and an inability to bear weight.  He reported that since that initial injury, he had experienced intermittent swelling, locking, and an inability to bear weight and reported a history of continuing treatment, including periods of hospitalization.  Following a workup, the diagnosis was internal derangement of the left knee, medial collateral ligament.  

In April 2003 and November 2012, William E. Swann, Jr., M.D., reported that he had been treating the Veteran for 16 years for left knee problems.  Dr. Swann reported that the Veteran had injured the knee in 1982, while working for the Central Power and Light Company.  The Texas General Indemnity Company, which had been the insurer at the time of the accident, accepted responsibility for the accident.  

Of note, Dr. Swann then reported that such injury had aggravated a preexisting injury.  

To date, the report of the Veteran's 1982 accident and any associated treatment records have not been associated with the claims folder.  However, given Dr. Swann's observation as to the Veteran having an injury that pre-existed his employment accident, those records could show a history of the Veteran's left knee disorder.  Given the fact that there is evidence that the Veteran's 1982 injury aggravated an old left knee injury and given the fact that a portion of the Veteran's service treatment records were destroyed in a 1973 fire at the NPRC, the AMC must request the records associated with the 1982 accident.  

Dr. Swann stated that he first saw the Veteran in February 1987, following a slip and fall injury at work.  Dr. Swann reported that his diagnosis had been internal derangement and "old" degenerative arthritis of the left knee.  Dr. Swann did not question that the inservice left knee injury had caused a torn medial meniscus which went undiagnosed until 1987 and that it had led to the degenerative arthritis which had resulted in the Veteran's total left knee replacement.  

Although Dr. Swann's clinical records are on file for the period from January 2003 through May 2004, they do not show the Veteran's treatment from February 1987 through December 2002.  In particular, the report of the Veteran's initial February 1987 appointment has not been associated with the claims folder.  Those records could also be relevant to the Veteran's appeal. Given this remand for the disability at issue, another request must be made for Dr. Swann's records reflecting the Veteran's treatment from February 1987 through December 2002.  

The case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide the Veteran with an appropriate release of records form, and request copies of the records of William E. Swann, reflecting treatment from February 1987 through December 2002.  This must include, but is not limited to, a copy of the record showing the Veteran's initial treatment in February 1987.  Also request that the Veteran provide any such records he may have in his possession.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  If the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2012).

2.  Provide the Veteran with an appropriate release of records form, and request that the Veteran provide the name(s) and address(es) of the health care provider(s) who treated him for his on-the-job left knee injury sustained at the Central Power and Light Company in 1982 and the dates of that treatment.  Then request:

* The medical records associated with that treatment directly from the Central Power and Light Company, and;
   
* The Veteran's records associated with that injury directly from the insurance company, Texas General Indemnity Company, and;  
   
* From the Veteran, such records he may have in his possession that are not already contained in the claims folder.   

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  If the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2012).  

3.  When the actions requested in parts 1 and 2 have been completed, undertake any other indicated development, such as the scheduling of any necessary VA examinations.  Then readjudicate the issue of entitlement to service connection for a total left knee replacement.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  As with all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action, the actions in this remand must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


